 1   Bradley S. Keller, WSBA #10665                    The Honorable Stanley A. Bastian
 2   Ralph E. Cromwell, Jr., WSBA #11784
     Jofrey M. McWilliam, WSBA #28441
 3   Byrnes Keller Cromwell LLP
 4   1000 Second Avenue, 38th Floor
     Seattle, WA 98104
 5   (206) 622-2000
 6   Facsimile No.: (206) 622-2522

 7   Attorneys for Perkins Coie LLP
 8
 9
10                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
11
12
     JUN DAM, individually and on behalf of       No. 2:20-CV-00464
13   all others similarly situated,
                                                  CLASS ACTION
14
                                  Plaintiff,
15         vs.                                    PERKINS’ AND NESS’
                                                  MOTION TO COMPEL
16
     PERKINS COIE, LLP, a Washington              ARBITRATION AND STAY
17   limited liability partnership; PERKINS
     COIE I, P.C., a Washington corporation       OR IN THE ALTERNATIVE
18
     registered in California; PERKINS COIE       PERMIT LIMITED
19   CALIFORNIA, P.C., a California               DISCOVERY REGARDING
     corporation; PERKINS COIE                    ARBITRABILITY
20
     CALIFORNIA II, P.C., a California
21   corporation, and LOWELL NESS,                08/02/2021
     individually,                                WITHOUT ORAL ARGUMENT
22
                                Defendants.
23
24
25
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND               38TH FLOOR
                                                                   1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY        SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 1                                       (206) 622-2000
 1                   I.    INTRODUCTION AND RELIEF REQUESTED
 2           Perkins Coie LLP and Lowell Ness (collectively “Perkins”) move the Court to
 3
     compel arbitration of this matter pursuant to the express terms of the WTT Token
 4
     Purchase Agreements that govern the transactions complained of by plaintiff.1 If the
 5
     Court orders arbitration as required under the Token Purchase Agreements, the matter
 6
 7   should be stayed pending completion of arbitration.

 8           In the alternative, if the Court concludes that fact issues exist regarding the
 9   existence and scope of the agreement to arbitrate, the Court should then permit limited
10
     discovery on that issue. In this regard, although Perkins provided “lay down”
11
     disclosures of the documents in its possession, plaintiff has not reciprocated and
12
     appears to be taking the position that the contracts by which plaintiff purchased the
13
14   Tokens at issue are not relevant to whether this dispute must be submitted to

15   arbitration. Plaintiff’s position is incorrect. The evidence shows that purchasers, such
16   as plaintiff, were required to “Accept” the terms of a Token Purchase Agreement,
17
18
     1
         A similar Motion by Perkins in the related adversary proceeding, Waldron v. Perkins
19
20   Coie, LLC, et. at., Adv. Case No. 20-80031, was recently denied by Judge Corbit.
21   Perkins has appealed Judge Corbit’s ruling to this Court, and it is now pending
22
     briefing on appeal to this Court in Case No. 2:21-cv-00159-SAB. As will be briefed
23
24   on appeal to this Court, Perkins believes Judge Corbit’s ruling was erroneous on
25
     numerous grounds.
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                      38TH FLOOR
                                                                          1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY               SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 2                                              (206) 622-2000
 1
     which included express provisions requiring arbitration. Declaration of Ralph
 2
     Cromwell, Ex. 1 at 2; Ex. 2 ¶ 8(a) & (e); Ex. 3 ¶ 15. The Token Purchase Agreement
 3
 4   also included an express integration clause stating that the agreement included all of

 5   the terms and conditions of the Token purchase and there were no other terms. See
 6   id., Ex. 2 ¶ 8(b). It is also undisputed that other purchasers who fall within the alleged
 7
     purchaser class likewise executed Token Purchase Agreements that included express
 8
     arbitration provisions and an integration clause. Id. Ex. 3 ¶¶ 15, 16(a).
 9
            Plaintiff has produced no separate escrow agreement with Perkins and there is
10
11   none. Instead, plaintiff relies exclusively on a so-called marketing “White Paper” in

12   an attempt to avoid the written, integrated terms set forth in the applicable Token
13   Purchase Agreements. See Compl. ¶ 19 (ECF 1). However, the “White Paper” that
14
     plaintiff relies on is not itself a contract, expressly states that it creates no contractual
15
     rights or obligations, was not signed or entered into by any party, and is not the
16
     Agreement by which Tokens were sold or purchased. See Cromwell Decl., Ex. 4.
17
18   Rather, the purchasers of WTT Tokens entered into express, written WTT Token

19   Purchase Agreements with the seller of the Tokens, Giga Watt Pte. Ltd. (“GW
20   Singapore”). The WTT Token Purchase Agreements control the purchase and sale of
21
     the Tokens, and those integrated Agreements include express arbitration provisions
22
     that encompass plaintiff’s claims against Perkins. See Cromwell Decl. Ex. 2 ¶ 8(a) &
23
     (b); Ex. 3 ¶ 15.
24
25
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                       38TH FLOOR
                                                                           1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY                SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 3                                               (206) 622-2000
 1
            Moreover, the marketing “White Paper” referred to in plaintiff’s Complaint was
 2
     incorporated by reference into the Token Purchase Agreements between GW
 3
 4 Singapore and each Token purchaser. Id. Ex. 2 ¶ 5; Ex. 3 ¶ 6. Thus, to the extent the
 5 “White Paper” informed any “escrow” arrangement, it did so only by incorporation
 6 into the WTT Token Purchase Agreements – which in turn include express arbitration
 7
   provisions. To the extent Perkins was “aware” of any alleged escrow provisions, or
 8
   implicitly agreed to any such provisions, at most it can only be bound to those terms of
 9
   which it was aware and which were finally agreed upon by the seller and the purchaser
10
11 in the WTT Token Purchase Agreements. Those Agreements include express
12 arbitration provisions and integration clauses that encompass plaintiff’s claims.
13          The agreement to arbitrate in this case is governed by the Federal Arbitration
14
     Act, 9 U.S.C. § 206, because it involves international commerce—specifically the sale
15
     of digital Tokens by a Singapore entity (Giga Watt Pte. Ltd.) to purchasers from
16
     around the world, for the purpose of “mining” cryptocurrencies on the world-wide
17
18 web. The United States Supreme Court has made clear that the strong policy favoring
19 arbitration “applies with special force in the field of international commerce.”
20 Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985).
21
   In particular, the Federal Arbitration Act “leaves no place for the exercise of discretion
22
   by a district court, but instead mandates that district courts shall direct the parties to
23
   proceed to arbitration on issues as to which an arbitration agreement has been signed.”
24
25 Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 4                                           (206) 622-2000
 1
            In short, under the plaintiff’s theory, if Perkins is to be bound by the terms
 2
     under which Tokens were sold and purchased, then all of the terms of purchase apply.
 3
 4 Plaintiff cannot selectively choose which terms of the Token Purchase Agreements he
 5 will enforce and cannot plead the final written terms by which Tokens were purchased
 6 out of existence. Plaintiff (and all class members, if any) is thus bound by all of the
 7
   terms of purchase under the Token Purchase Agreements, including that all disputes
 8
   “arising from or relating to” the purchase of Tokens under the Agreement be submitted
 9
   to binding arbitration. See GE Energy Power Conversion France SAS, Corp. v.
10
11 Outokumpu Stainless USA, LLC, ___ U.S. ___, 140 S. Ct. 1637, 1644 (2020).
12 Accordingly, this Court should compel arbitration under federal law and stay the case
13 in the interim.
14
           In the alternative, the Court should order discovery limited to the existence and
15
   terms of any other or different Token Purchase Agreements allegedly entered into by
16
   plaintiff, including the existence of escrow and/or arbitration provisions in any such
17
18 agreements. Specifically, when a party has moved to compel arbitration and stay, but
19 the court concludes that the existence and scope of an applicable agreement to arbitrate
20 is “in issue,” the court must permit “discovery and a full trial in connection with the
21
   motion to compel arbitration,” and in so doing “may consider only issues relating to
22
   the making and performance of the agreement to arbitrate.” Simula, Inc. v. Autoliv,
23
   Inc., 175 F.3d 716, 726 (9th Cir.1999); 9 U.S.C. § 4. Accordingly, if the Court
24
25 concludes that fact questions exist regarding the existence and scope of an applicable
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                     38TH FLOOR
                                                                         1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY              SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 5                                             (206) 622-2000
 1
     agreement to arbitrate, then the Court must permit limited discovery on those issues
 2
     only, and potentially a jury trial, until the issue of arbitrability has been finally
 3
 4 resolved. See id.
 5                                     II.    BACKGROUND
 6   A.     Overview

 7          Plaintiff claims that Perkins acted as an escrow agent with regard to proceeds
 8   from the sale of digital cryptocurrency mining “Tokens.” The Tokens were sold by a
 9   Singapore company, Giga Watt Pte. Ltd (“GW Singapore”). The purchasers were
10
     individuals and entities from around the world. Cryptonymos Pte. Ltd. provided the
11
     marketing “platform” and conducted the Token sale. Each Token entitled the
12
13   purchaser to place one watt of crypto-mining capacity in Giga Watt, Inc.’s (“GW

14   Wenatchee”) facilities in Wenatchee for up to 50 years. The sale took place between
15   May 19, 2017, through July 31, 2017, and raised approximately $22.4 million.
16   B.     The “White Paper” and WTT Token Purchase Agreement.
17          As an informational tool to aid marketing efforts, Cryptonymos distributed a so-
18
     called “White Paper” that described cryptocurrency mining generally, the Giga Watt
19
     project, Token launch details, a projected timeline, the “team” involved, and the “Risk
20
     Factors” of participation. See Compl. ¶ 19; Cromwell Decl., Ex. 4. Apparently there
21
22   were numerous versions of the White Paper—both an English version, as well as
23   those translated in multiple foreign languages.
24          One version of the White Paper includes statements such as: “New batches of
25
     Tokens will be issued in step with the construction of new units”; “Cryptonymos will
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                        38TH FLOOR
                                                                            1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY                 SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 6                                                (206) 622-2000
 1
     issue and distribute its initial batch of WTT Tokens, with subsequent batch issues to
 2
     follow upon the completion of new capacity construction”; “All funds collected
 3
 4   through the pre-sale and Token Launch will be deposited in escrow”; “The funds will

 5   be released from escrow in step with the completion of facilities”; if the Token sale is
 6   over-subscribed, the “over-subscribed proceeds will be placed into escrow until the
 7
     requisite processing center capacity has been built-out.” Cromwell Decl., Ex. 4 at 15-
 8
     20.
 9
           Importantly, the first page of the White Paper includes a prominent “Legal
10
11   Disclaimer” that, among other things, states that it “does not imply any elements of a

12   contractual relationship” and its “sole purpose” is to provide “reasonable information”
13   to allow interested purchasers “to undertake a thorough analysis of the company.” Id.
14
     at 3. In addition, the White Paper was not itself entered into or executed by anyone.
15
     Rather, the purchase of Tokens was accomplished through a purchase agreement titled
16
     “WTT Token Purchase Agreement” that was entered into between “Giga Watt Pte.
17
18   Ltd., a Singapore company (the ‘Company’), the issuer of the WTT Tokens,” and each

19   purchaser. See, e.g., Cromwell Decl. Exs 1, 2, 3.
20         To access the Token Purchase Agreement, the purchaser had to go online, insert
21
     into the Agreement the number of Tokens they wished to purchase, and click on a
22
     button that said “Accept.” This was explained to Perkins in a May 17, 2017, email
23
     whereby defendant Lowell Ness, a partner at Perkins, was asked to review the Token
24
25   Purchase Agreement:

26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 7                                           (206) 622-2000
 1            Lowell, attached is the final version of the White Paper and a Token
 2            Purchase Agreement that would be incorporated into the web-site,
              so every purchaser would click “Accept” button before making
 3            payment.
 4   See Cromwell Decl., Ex. 1.
 5
           The Token Purchase Agreement attached to the May 17 email contained not
 6
     only a general statement incorporating the terms of the White Paper, but also an
 7
     actual, explicit escrow provision. This provision stated that Perkins Coie would act as
 8
 9   an Escrow Agent to hold the proceeds of Token sales, but it also said that the trigger

10   for the release of funds would be the issuance of Tokens to the purchasers:
11            3. Escrow. Funds collected from the Purchaser will be deposited
              to the escrow account held in Trust by Perkins Coie until the WTT
12
              Tokens are issued to the Purchaser. All funds paid in BTC or ETH
13            will be converted to U.S. dollars based on the exchange rate at any
              time of conversion with 24 hours from the time of purchase.
14
15   See id. ¶ 3 (emphasis added).

16         Defining the release of Tokens as the trigger authorizing the release of funds
17   from escrow is a problem for the plaintiff because it appears that Tokens were, in fact,
18   issued to all purchasers. For example, through counsel, GW Wenatchee represents in
19
     a letter to the SEC that it sold 20,997,260 Tokens and, that by February 28, 2018, it
20
     had issued 23,178,000 Tokens. See Cromwell Decl., Ex. 5 at 12-13. Accordingly,
21
22   under the escrow provision provided to Ness, Perkins would have substantially

23   complied with any alleged duties as an Escrow Agent by disbursing sales proceeds as
24   Tokens were issued, and this would be true even if hosting capacity sufficient for all
25   purchasers was not yet available. If, as plaintiff Jun Dam alleges, Perkins implicitly
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 8                                           (206) 622-2000
 1
     agreed to act as an escrow agent to facilitate Token purchase transactions, then
 2
     presumably Perkins would have been “agreeing” only to those terms contained in the
 3
 4   final WTT Token Purchase Agreement that was sent to it.

 5           Critical to this motion, the Token Purchase Agreement emailed to Ness also
 6   provides, in writing, that the parties “submit and consent to the exclusive jurisdiction
 7
     of the [sic] Singapore” 2 with regard to any litigation “that may arise directly or
 8
     indirectly from [the Token Purchase] Agreement.” See Cromwell Decl., Ex. 2 ¶ 8(a).
 9
     The paragraph also contains a straightforward arbitration clause providing that “[a]ny
10
11   dispute arising out of or in connection with this contract” shall be arbitrated in

12   Singapore by the Singapore International Arbitration Centre, before a panel of three
13   arbitrators, in English. Id.
14
             Plaintiff Jun Dam has not provided the agreements by which he allegedly
15
     purchased Tokens. It is clear, however, that the WTT Token Purchase Agreements
16
     that were signed by purchasers, while differing somewhat from the version sent to
17
18   Perkins, included even more specific, detailed and prominent arbitration provisions.

19   For example, the Token Purchase Agreement executed by purported class member
20   Scott Glasscock, and filed at ECF No. 548 in the related bankruptcy proceeding of
21
     GW Wenatchee, starts at the top, in all capital letters, with a statement emphasizing
22
23
24   2
         As noted above, both Cryptonomos and Giga Watt Pte. Ltd. were organized in
25
     Singapore.
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                     38TH FLOOR
                                                                         1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY              SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 9                                             (206) 622-2000
 1
     that the Agreement contains a binding arbitration clause and a waiver of the right to
 2
     bring representative or class actions:
 3
                           WTT TOKEN PURCHASE AGREEMENT
 4
                PLEASE READ THIS WTT TOKEN PURCHASE
 5            AGREEMENT CAREFULLY. NOTE THAT SECTION 15
 6            CONTAINS A BINDING ARBITRATION CLAUSE AND
              REPRESENTATIVE ACTION WAIVER, WHICH AFFECT
 7            YOUR LEGAL RIGHTS. IF YOU DO NOT AGREE TO THE
 8            TERMS OF THIS WTT TOKEN PURCHASE AGREEMENT, DO
              NOT PURCHASE TOKENS.
 9
     See Cromwell Decl., Ex. 3. The arbitration clause referenced is then found in
10
11   paragraphs 15(a), (c), and (d). Id. Like the version of the Token Purchase Agreement
12   sent to Ness on May 17, paragraph 15(d) of the Glasscock Agreement provides for
13   arbitration in Singapore before the Singapore International Arbitration Centre. Id.
14
           Thus, and critically for purposes of this Motion, members of the proposed class
15
     entered into WTT Purchase Agreements that both incorporated the White Paper (and
16
     thus any alleged “escrow” provision in it), and expressly and prominently provided for
17
18   arbitration of all claims arising out of or relating to the Agreement. Likewise, the
19   Token Purchase Agreements entered into by purchasers included integration clauses
20   that preclude any other, or separate, implied terms. See Cromwell Decl., Ex. 2 ¶ 8(b);
21
     Ex. 3 ¶ 16(a).
22
23
24
25
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 10                                          (206) 622-2000
 1                                     III.   ARGUMENT
 2   A.       Under the Terms of the Token Purchase Agreements, This Dispute Must
 3            Be Referred to Arbitration.
              1.    The FAA Controls and Imposes a Strong Policy in Favor of
 4
                    Arbitration.
 5
              Because the Token Purchase Agreements involve both foreign and U.S. parties,
 6
     and call for arbitration in Singapore, they are international arbitration agreements.
 7
 8   International arbitration agreements involving parties in the United States are

 9   governed by Chapter 2 of the Federal Arbitration Act (“FAA”), which codifies the
10   United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
11   Awards (the so-called “New York Convention” or “Convention”). See 9 U.S.C.
12
     §§ 201- 208. Under the terms of the Convention, as codified in the FAA, a district
13
     court must compel arbitration in a foreign location if the terms of arbitration so state,
14
15   and if the arbitration agreement is governed by the Convention. See 9 U.S.C. § 206.

16            Arbitration agreements governed by the Convention are also governed by
17   Chapter 1 of the FAA to the extent that the FAA and the Convention are not in
18   conflict. 9 U.S.C. § 208. Here, therefore, both Chapter 1 and Chapter 2 of the FAA
19
     apply.
20
              The FAA espouses a strong policy favoring arbitration agreements. Moses H.
21
22   Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983); see also Hall

23   St. Assocs. v. Mattel, Inc., 552 U.S. 576, 581 (2008). Federal courts are required to
24   rigorously enforce agreements to arbitrate. Hall St. Assocs., 552 U.S. at 582. Courts
25   are also directed to resolve any “ambiguities as to the scope of the arbitration clause
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                    38TH FLOOR
                                                                        1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY             SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 11                                           (206) 622-2000
 1
     itself ... in favor of arbitration.” Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland
 2
     Stanford Jr. Univ., 489 U.S. 468, 476 (1989). The strong federal policy favoring
 3
 4   enforcement of arbitration agreements “applies with special force in the field of

 5   international commerce.” Mitsubishi Motors, 473 U.S. at 631. Accord, e.g., Simula,
 6   175 F.3d at 720.
 7
           Pursuant to the FAA, a written arbitration provision in a “contract evidencing a
 8
     transaction involving commerce” is “valid, irrevocable, and enforceable, save upon
 9
     such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C.
10
11   §§ 2, 206. By its terms, the FAA “leaves no place for the exercise of discretion by a

12   district court, but instead mandates that district courts shall direct the parties to
13   proceed to arbitration on issues as to which an arbitration agreement has been signed.”
14
     Dean Witter Reynolds, 470 U.S. at 218.
15
           2.     All of the Elements Requiring Referral to Arbitration Are Met.
16
           Under the Convention, as codified in the FAA, the District Court must conduct
17
     a “very limited inquiry” in determining whether to enforce an international agreement
18
19   to arbitrate. Bautista v. Star Cruises, 396 F.3d 1289, 1294 (11th Cir. 2005) (quoting

20   Francisco v. Stolt Achievement MT, 293 F.3d 270, 273 (5th Cir. 2002)). A court may
21   not review the merits of the dispute but must limit its inquiry to determining whether
22   the four elements that require arbitration under the Convention are met. In re TFT-
23
     LCD (Flat Panel) Antitrust Litig., No. C10-5458 SI, 2011 WL 5325589 at * 2 (N.D.
24
     Cal. Sept. 19, 2011). In determining whether arbitration must be compelled under the
25
26   Convention, the court reviews only the following four elements:


     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                      38TH FLOOR
                                                                          1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY               SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 12                                             (206) 622-2000
 1            (1) there is an agreement in writing within the meaning of the
 2            Convention; (2) the agreement provides for arbitration in the
              territory of a signatory of the Convention; (3) the agreement arises
 3            out of a legal relationship, whether contractual or not, which is
 4            considered commercial; and (4) a party to the agreement is not an
              American citizen, or that the commercial relationship has some
 5            reasonable relation with one or more foreign states.
 6   Balen v. Holland Am. Line Inc., 583 F.3d 647, 654-55 (9th Cir. 2009) (quoting
 7
     Bautista, 396 F.3d at 1294 n.7). See also 9 U.S.C. § 202. If these questions are
 8
     answered in the affirmative, the “Convention requires that courts must enforce an
 9
     agreement to arbitrate unless the agreement is ‘null and void’, inoperative or incapable
10
11   of being performed.” Id. at 654 . “[T]he party resisting arbitration bears the burden of

12   proving that the claims at issue are unsuitable for arbitration.” Green Tree Fin. Corp.-
13   Alabama v. Randolph, 531 U.S. 79, 91 (2000).
14
           Here, all of the elements of the Convention are met. Therefore, this Court
15
     “must enforce” the agreements and compel arbitration. Balen, 583 F.3d at 654.
16
                  a.    The Agreement to Arbitrate Is in Writing.
17
           Perkins is not a signatory to the written arbitration provision contained in the
18
19   Token Purchase Agreements. However, in Arthur Andersen LLP v. Carlisle, 556 U.S.

20   624, 630 (2009), the Supreme Court considered whether Chapter 1 of the FAA
21   prohibited “those who are not parties to a written arbitration agreement” from
22
     invoking the FAA’s provisions under contract law principles entitling a nonsignatory
23
     to enforce such agreements. Id. at 629. The Supreme Court then held that Chapter 1’s
24
     provisions concerning the validity and enforcement of arbitration agreements did not
25
26   “alter background principles of state contract law regarding the scope of agreements


     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 13                                          (206) 622-2000
 1
     (including the question of who is bound by them).” Id. at 630. Accordingly, the
 2
     Supreme Court held that “a litigant who was not a party to the relevant arbitration
 3
 4   agreement” may nevertheless invoke the FAA’s provisions if the relevant contract law

 5   allows him to enforce the agreement through doctrines such as “assumption, piercing
 6   the corporate veil, alter ego, incorporation by reference, third-party beneficiary
 7
     theories, waiver and estoppel.” Id. at 631, 632.
 8
             In GE Energy Power Conversion France SAS v. Outokumpu Stainless USA
 9
     LLC, ___ U.S. ___, 140 S. Ct. 1637, 1644 (2020), the United States Supreme Court
10
11   resolved whether a nonsignatory to an international arbitration agreement may enforce

12   an arbitration agreement under the Convention, using the doctrine of equitable
13   estoppel, notwithstanding the Convention’s requirement that there be an “agreement
14
     in writing.” In a unanimous decision, the United States Supreme Court held that the
15
     Convention—as implemented in the United States via Chapter 2 of the FAA, 9 U.S.C.
16
     § 201, et seq.—permits nonsignatories to international arbitration agreements to
17
18   compel arbitration based on domestic-law equitable estoppel doctrines. 140 S. Ct. at

19   1645.
20           Here, Perkins is entitled to enforce the arbitration provision in the Token
21
     Purchase Agreements under the doctrine of equitable estoppel, which “precludes a
22
     party from claiming the benefits of a contract while simultaneously attempting to
23
     avoid the burdens that [the] contract imposes.” Comer v. Micor, Inc. 436 F.3d 1098,
24
25   1101 (9th Cir. 2006). Under that doctrine, where “a signatory to the written

26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                     38TH FLOOR
                                                                         1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY              SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 14                                            (206) 622-2000
 1
     agreement must rely on the terms of that agreement in asserting its claims against the
 2
     nonsignatory,” the signatory is estopped from “cherry-pick[ing] beneficial contract
 3
 4   terms while ignoring other provisions that do not benefit it or that it would prefer not

 5   to be governed by such as an arbitration clause.” 21 Richard A. Lord, Williston on
 6   Contracts § 57:19, at 200, 202 (4th ed. 2017). In short, plaintiff may not selectively
 7
     assert the escrow terms of the Token Purchase Agreements against Perkins to its
 8
     benefit, while at the same time disavowing, and attempting to avoid, its arbitration
 9
     provisions. Accordingly, the plaintiff is bound to arbitrate his claims against Perkins.
10
11         In addition, and alternatively, Perkins may enforce the arbitration terms of the

12   Token Purchase Agreements as a nonsignatory under ordinary principles of agency.
13   See Comer, 436 F.3d at 1101. Here, as the alleged “escrow” agent in the transaction,
14
     under the plaintiff’s theory of liability, Perkins was acting as the agent of both GW
15
     Singapore and the Token purchasers with respect to performance under the
16
     Agreements and, specifically, the terms under which proceeds of sale would be
17
18   disbursed. See Radach v. Prior, 297 P.2d 605 (Wash. 1956) (escrow is agent of both

19   parties to the transaction and, upon performance of conditions, agent of one or the
20   other). In this regard, Perkins was acting on the instructions of its alleged principal,
21
     GW Singapore, in the disbursement of sale proceeds. The plaintiff’s allegation is that
22
     the instruction was improper, and that Perkins breached the escrow terms that were
23
     alleged incorporated into the Agreements. Where, as here, the claim is against a
24
25   nonsignatory agent of the principals who signed the arbitration agreement, and the

26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                    38TH FLOOR
                                                                        1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY             SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 15                                           (206) 622-2000
 1
     claims arise out of the performance of the agreements, the nonsignatory agent may
 2
     enforce the agreement. See Letizia v. Prudential Bache Secs., Inc., 802 F.2d 1185,
 3
 4   1188 (9th Cir. 1986) (nonsignatory agents (employees) of securities broker entitled to

 5   enforce arbitration agreement arising from their alleged wrongdoing in performing
 6   under brokerage account contract). Accord, e.g., Amisil Holdings, Ltd. v. Clarion
 7
     Capital Mgmt., 622 F. Supp. 2d 825, 840-41 (N.D. Cal 2007) (nonsignatories, as
 8
     agents of signatory, may enforce agreement to arbitrate, where alleged wrongful
 9
     conduct of nonsignatories relates to performance of agreement and claims are
10
11   “intertwined” with agreement).

12         For all of these reasons, an enforceable arbitration agreement in writing exists,
13   and the first element for compelling arbitration under the Convention is satisfied.
14                b.    Singapore Is a Member Nation of the Convention
15         The second element is met because arbitration is required to take place in
16
     Singapore, and Singapore is a signatory, member nation of the Convention. See
17
     http://www.newyorkconvention.org/countries (listing member nations).
18
                  c.    The Transaction Involves Commerce
19
20         The third element is met because the agreement to arbitrate relates to a

21   transaction that involves commerce. Specifically, Token purchasers from around the
22   world purchased Tokens from an entity in Singapore for the purpose of obtaining up
23   to 50 years of power capacity in Wenatchee that would allow them to engage in
24
     cryptocurrency “mining” on the internet (which includes mining on servers located
25
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 16                                          (206) 622-2000
 1
     around the world). The transaction is commercial in nature. The third element for
 2
     application of the Convention is present.
 3
                   d.    There Is a Reasonable Relation to Singapore
 4
 5          The fourth element is met because a party to the transaction is not a citizen of

 6   the United States, and there is a reasonable relation to Singapore. As noted in the
 7   Complaint, both the seller of the Tokens, GW Singapore, and the marketer of the
 8   Tokens, Cryptonomos, were incorporated in Singapore. See Compl. ¶¶ 17, 22;
 9
     Cromwell Decl., Ex. 7. The purchasers (and proposed class) include hundreds of
10
     individuals from around the world. Accordingly, the transaction involved non-U.S.
11
12   parties and has a reasonable relationship to arbitration in Singapore. The fourth and

13   final element for application of the Convention is also met.
14          In short, because all four elements of the Convention are met, this Court “must
15   enforce” the agreements and compel arbitration. Balen, 583 F.3d at 654.
16
     B.     A Stay Should Be Entered Pending Completion of Arbitration.
17
            Under 9 U.S.C. § 3, courts are required to stay proceedings pending completion
18
     of arbitration. Accordingly, a stay of this matter must be entered pending completion
19
20   of arbitration.

21   C.     If the Existence or Scope of Applicable Agreements to Arbitrate Are “In
            Issue”the Court Must Then Permit Limited Discovery (and Potentially a
22          Jury Trial) on the Issue of Arbitrability.
23
            Plaintiff apparently intends to argue that the terms of any agreement to hold
24
     funds in “escrow” are separate and apart from the Token Purchase Agreements, and
25
26   that under this supposed separate escrow agreement there was no agreement to


     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                    38TH FLOOR
                                                                        1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY             SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 17                                           (206) 622-2000
 1
     arbitrate. In this regard, plaintiff carefully avoids alleging the terms under which
 2
     plaintiff (or any other alleged class members) purchased the Tokens at issue. Instead,
 3
 4   plaintiff relies on the terms of the marketing “White Paper” as somehow evidencing

 5   an “escrow” agreement separate from the Token Purchase Agreement, and which does
 6   not contain an arbitration clause. See Compl. ¶ 19 (alleging that the “White Paper”
 7
     described the terms and conditions of the Token offering).
 8
           Plaintiff’s position is without basis on multiple grounds. First, as noted above,
 9
     the White Paper itself expressly and unambiguously states that it does not create or
10
11   imply any contractual relationship. Cromwell Decl., Ex. 4 at 3. Moreover, not a

12   single party – not the seller, not the purchasers, and not Perkins – entered into the
13   White Paper. By its terms it was an informational, marketing piece only.
14
           In contrast, both the seller, GW Singapore, and the purchasers, entered into
15
     Token Purchase Agreements that governed the terms and conditions of the transaction.
16
     Id., Exs 1, 2, 3. The Token Purchase Agreements incorporated the White Paper in part
17
18   by reference, included an express arbitration clause, and contained an express

19   integration clause stating the terms of the Token Purchase Agreements constituted the
20   complete terms of purchase, and that there were no other terms. Id., Ex. 2 ¶ 8(b); Ex. 3
21
     ¶ 16(a). Thus, the terms of payment and any “escrow” existed only in and as a part of
22
     the Token Purchase Agreements. There is no basis to claim that the White Paper gave
23
     rise to a separate agreement independent of the Token Purchase Agreements
24
25   themselves.

26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                    38TH FLOOR
                                                                        1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY             SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 18                                           (206) 622-2000
 1
           Moreover, and regardless of whether any alleged “escrow” independent of the
 2
     Token Purchase Agreements existed, the arbitration provisions of the Token Purchase
 3
 4   Agreements in any event encompass the claims at issue and therefore require

 5   arbitration. Specifically, the agreement to arbitrate encompasses all disputes “arising
 6   out of or in connection with this contract” whether “directly or indirectly.” Cromwell
 7
     Decl., Ex. 2 ¶ 8(a). See also Ex. 3 ¶ 15(a) (all disputes “arising from or related to” the
 8
     agreement). Ninth Circuit authority requires such language to be construed broadly,
 9
     and has found that it encompasses all claims of any nature, including contract, tort and
10
11   statutory, and embraces every dispute, regardless of the label, “having a significant

12   relationship to the contract.” Simula, 175 F.3d at 721. Under this standard, the factual
13   allegations need only “touch matters” covered by the contract “and all doubts are to be
14
     resolved in favor of arbitrability.” Id. Clearly, the terms by which payment for the
15
     purchase of Tokens is made and disbursed (and potentially refunded) “touches
16
     matters” covered by the contract that governs the purchase transaction– i.e., the Token
17
18   Purchase Agreement. It is impossible and illogical to argue that the terms of payment

19   do not touch matters covered by the purchase contract itself. The alleged escrow deals
20   with payment, and payment is a necessary element of the contract. Thus, the
21
     arbitration clause here encompasses any alleged “escrow.”
22
           “The standard for demonstrating arbitrability is not high.” Simula, 175 F.3d at
23
     719. Moreover, as the party opposing arbitration, it is plaintiff’s burden to prove that
24
25   the claim is not subject to arbitration. See Green Tree Fin. Corp., 531 U.S. at 91

26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                    38TH FLOOR
                                                                        1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY             SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 19                                           (206) 622-2000
 1
     (party resisting arbitration “bears the burden of proving that the claims at issue are
 2
     unsuitable for arbitration”). Here, plaintiff has not and cannot meet that burden,
 3
 4   particularly because all doubts must be construed in favor of arbitration. However, in

 5   the event this Court concludes that the existence and/or scope of the agreement to
 6   arbitrate is “in issue,” then the court must permit discovery – and potentially a jury
 7
     trial – on the issue of arbitrability. Simula, 175 F.3d at 726.
 8
           Specifically, the FAA provides for “discovery and a full trial in connection with
 9
     a motion to compel arbitration” if the court concludes arbitrability is “in issue.” Id.
10
11   See also 9 U.S.C § 4 (same). In this regard, some courts have adopted a summary

12   judgment-like standard, holding that if questions of fact exist regarding the existence
13   and scope of an agreement to arbitrate, then discovery limited to that issue – and
14
     potentially a jury trial – must be allowed. See, e.g., Guidotti v. Legal Helpers Debt
15
     Resolution, L.L.C. 716 F.3d 764, 780 (3d Cir. 2013) (“[T]he District Court should not
16
     have denied Appellants’ motion to compel arbitration without first allowing limited
17
18   discovery and then entertaining their motion under a summary judgment standard,”

19   and holding that if after discovery genuine fact issues remained, the court should have
20   submitted the issue of arbitrability to a jury.).
21
           Accordingly, if the Court concludes that fact questions exist regarding the
22
     existence and scope of an applicable agreement to arbitrate, then the Court must
23
     permit limited discovery on those issues only, and potentially a jury trial, until the
24
25   issue of arbitrability has been finally resolved. See id., Simula,175 F.3d at 726; 9

26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                      38TH FLOOR
                                                                          1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY               SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 20                                             (206) 622-2000
 1
     U.S.C. § 4. Until the issue of arbitrability is resolved, no other discovery may
 2
     proceed. Simula, 175 F.3d at 726 (pending decision on motion to compel arbitration
 3
 4   and stay, “federal court may consider only issues relating to the making and

 5   performance of the agreement to arbitrate”).
 6                                   IV.    CONCLUSION
 7         Based on the express terms of the Token Purchase Agreements, the Court
 8   should compel arbitration and stay this matter. In the alternative, the Court should
 9
     order discovery limited to the existence and scope of the applicable agreements to
10
     arbitrate, including all Agreements pursuant to which plaintiff purchased Tokens.
11
12
13         DATED this 11th day of June, 2021.
14                                          BYRNES KELLER CROMWELL LLP
15
                                            By /s/ Bradley S. Keller
16                                             Bradley S. Keller, WSBA #10665
                                            By /s/ Ralph E. Cromwell, Jr.
17
                                               Ralph E. Cromwell, Jr., WSBA #11784
18                                          By /s/ Jofrey M. McWilliam
                                               Jofrey M. McWilliam, WSBA #28441
19
                                            1000 Second Avenue, 38th Floor
20                                          Seattle, Washington 98104
                                            206-622-2000
21
                                            Fax: 206-622-2522
22                                          Email: bkeller@byrneskeller.com
                                                     rcromwell@byrneskeller.com
23
                                                     jmcwilliam@byrneskeller.com
24
25
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 21                                          (206) 622-2000
 1                                        MUNDING, P.S.
 2                                        By /s/ John Munding
 3                                           John Munding, WSBA #21734
                                          9425 N. Nevada St. Suite 212
 4                                        Spokane, Washington 99218
 5                                        509-624-6464
                                          Fax: (509) 624-6155
 6                                        Email: john@mundinglaw.com
 7                                        Attorneys for Perkins Coie LLP and Lowell
                                          Ness
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND               38TH FLOOR
                                                                   1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY        SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 22                                      (206) 622-2000
 1                              CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 11th day of June, 2021, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF System, which in turn
 4   automatically generated a Notice of Electronic Filing (NEF) to all parties in the case
     who are registered users of the CM/ECF system. The NEF for the foregoing
 5   specifically identifies recipients of electronic notice.
 6
 7                                          By /s/ Ralph E. Cromwell, Jr.
 8                                             Ralph E. Cromwell, Jr.
                                            Attorneys for Plaintiffs
 9                                          1000 Second Avenue, 38th Floor
10                                          Seattle, Washington 98104
                                            206-622-2000
11                                          Fax: 206-622-2522
12                                          Email: rcromwell@byrneskeller.com

13
14
15
16
17
18
19
20
21
22
23
24
25
26

     PERKINS’ AND NESS’ MOTION TO COMPEL ARBITRATION AND                   38TH FLOOR
                                                                       1000 SECOND AVENUE
     STAY OR IN THE ALTERNATIVE PERMIT LIMITED DISCOVERY            SEATTLE, WASHINGTON 98104
     REGARDING ARBITRABILITY- 23                                          (206) 622-2000
